Citation Nr: 1509774	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  04-00 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008 for service-connected degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to service connection for radiculopathy associated with service-connected degenerative disc disease of the lumbar spine between November 18, 2005 and November 13, 2008.

3.  Entitlement to total disability based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to clothing allowance.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

6.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.
7.  Entitlement to service connection for erectile dysfunction and urinary frequency.

8.  Entitlement to service connection for irritation of the stomach with acid reflux and constipation.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1978.

This appeal comes to the Board of Veterans' Appeals (Board) from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

Some of the issues on appeal have been previously before the Board on several occasions.  In relevant part, in a January 2012 decision the Board denied the Veteran's appeal for an increased rating for his service-connected back disability.  The Veteran timely appealed this decision to the Court of Appeals for Veterans Claims (Court).  In a November 2012 Joint Motion for Remand (JMR) the Court vacated this issue and remanded it to the Board for further processing.  Specifically, the Court stated the prior criteria for ratings for back disabilities, amended in 2002, should be applied to the Veteran's appeal.


In May 2013, the Board again partially denied the Veteran's claim for an increased rating for his back disability, and remanded entitlement to service connection for a cervical spine disability for further development.  The Veteran again timely appealed this decision to the Court.  In a July 2014 Memorandum Decision, the Court vacated only the portion of the Board's decision regarding the 20 percent rating assigned for the Veteran's service-connected back disability between November 2005 and November 2008, and remanded this issue to the Board for further processing.  Specifically, the Court stated the Board should address compliance with the JMR directives, particular addressing whether a June 2006 MRI finding facet arthritis could have led to a higher rating under the old regulations.  The Court also found the Board should address the June 2006 VA examiner's finding that the Veteran's back disability rendered him unemployable, as well as a notation of dullness in the lower extremities during the June 2008 VA examination.  Accordingly, the issue of entitlement to a rating in excess of 20 percent between November 18, 2005 and November 13, 2008 for service-connected back disability has returned to the Board.  

The AOJ has not yet taken the development requested in the remand of entitlement to service connection for a cervical spine disorder included in the prior May 2013 Board decision.  Accordingly, this issue is not currently before the Board, but the AOJ should ensure the requested development is completed.

The issues of entitlement to TDIU, clothing allowance, an initial rating in excess of 10 percent for service-connected radiculopathy of the left and right legs, and entitlement to service connection for erectile dysfunction and irritation of the stomach are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  The Veteran consistently demonstrated pain-free forward flexion in excess of 40 degrees and bilateral rotation of his back throughout the period on appeal.  He did not demonstrate ankylosis or attacks of IVDS at any point.

2.  The Veteran demonstrated symptoms of radiculopathy in his June 2008 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected degenerative disk disease of the lumbar spine between November 18, 2005 and November 13, 2008 have not been met.  38 U.S.C.A. §§ 1155; 5107(b) (West 2014); 38 C.F.R. §§  4.7, 4.14, 4.71a, DC 5266-5295 (2002), DC 5237, 5243 (2014). 

2.  Entitlement to service connection for radiculopathy of the bilateral lower extremities associated with service-connected degenerative disc disease of the lumbar spine is granted effective June 23, 2008.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Back Disability

The Veteran is seeking an increased rating for his service-connected back disability.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of this appeal, the criteria for rating spinal disabilities were revised, effective September 2003.  When the rating criteria are amended during the course of the appeal, the Board considers both the prior rating criteria and the current rating criteria in order to ensure the greatest benefit to the Veteran.  However, the Board may not award a rating based on the revised criteria prior to the effective date of the change.  VAOPCCPREC 3-2000.  

Under both the new and old rating criteria, VA regulations have provided that normal range of motion of the thoracolumbar spine is flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and rotation to 30 degrees in both directions.  38 C.F.R. § 4.71a, Plate V.  

During the period at question, the Veteran's back disability has been rated 20 percent for limitation of forward flexion under Diagnostic Code (DC) 5237, formerly DC 5293.


Previous Rating Criteria

Under the previous DC 5292, a 10 percent rating was warranted for slight limitation of motion of the lumbar spine, a 20 percent rating was warranted for moderate limitation of motion, and a 40 percent rating was warranted for severe limitation of motion.   38 C.F.R. § 4.71a, DC 5295 (2002).  The words 'slight,' 'moderate,' and 'severe' are not defined in the rating schedule, instead the VA must consider all evidence of record to make this determination.  38 U.S.C.A. § 7104(a).

Additionally, ratings may also be assigned for lumbosacral strain.  A 20 percent rating was assigned for muscle spasm on extreme forward bending, or loss of internal spine motion.  A maximum 40 percent rating was warranted for  severe lumbarsacral strain with listing of whole spine to the opposite side, positive Goldwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Finally, ratings for intervertebral disc syndrome were rated under prior DC 5293.  Under this code, a 20 percent rating was warranted for moderate recurring attacks.  A higher 40 percent rating was warranted for severe symptoms with recurring attacks and intermittent relief.

Current Rating Criteria

New rating criteria for back disabilities went into effect on September 23, 2003.  Under the new regulations, intervertebral disc syndrome is rated under DC 5293.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 3 weeks during the past 12 months.  A higher 40 percent rating is assigned for such episodes lasting between 4 and 6 weeks.



Otherwise, the general rating formula for disease and injuries of the spine provides a 20 percent rating is assigned for: 

* Forward flexion of the thoracolumbar spine between 30 and 60 degrees
* Combined range of motion of the thoracolumbar spine not greater than 120 degrees, or
* Muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour

A higher 40 percent rating is warranted for:

* Forward flexion of the thoracolumbar spine limited to 30 degrees or less, or
* Favorable ankylosis of the entire thoracolumbar spine

As will be discussed below, the evidence does not establish the Veteran met the criteria for a rating in excess of 20 percent for his service-connected back disability during the period on appeal under either the old or new rating criteria.

Analysis

First, the Veteran consistently demonstrated range of motion that was less than severe, with flexion in excess of 30 degrees, throughout the period on appeal.  For example, during November 2005 physical therapy, he demonstrated flexion to 40 degrees, extension to 10 degrees, and bilateral gliding to 10 degrees.  During his June 2006 VA examination, he demonstrated flexion to 45 degrees, and lateral flexion and rotation to 15 degrees bilaterally.  The Board does note the Veteran was not able to extend his back at that time due to his pain.  

Even considering the Veteran's limitation of motion due to pain, see DeLuca v, Brown, 8 Vet. App. 202, 206-07 (1995), the Veteran still demonstrated pain-free flexion to 40 or 45 degrees, in excess of the criteria for a higher rating under the current rating criteria.  Additionally, because the Veteran was able to forward flex his back to nearly half the normal range, the Board finds his limitation of motion was not 'severe' under the prior regulations.  Finally, the evidence does not reflect the Veteran experienced ankylosis of the back at any point during this period.  Therefore, the criteria for a rating in excess of 20 percent based on limitation of motion under the new or previous rating criteria have not been met.

The evidence also does not reflect the Veteran experienced recurring attacks of intervertebral disc syndrome (IVDS), or was prescribed any bed rest due to a period of active signs and symptoms at any point during the period on appeal.  Accordingly, a rating based on IVDS under the current DC 5234 or prior DC 5293 is not warranted.  

The Board has also considered whether higher ratings could be warranted under the additional previous diagnostic codes.  The Board has specifically considered a higher rating under the previous DC 5295, as directed by the Court in the July 2014 Memorandum Decision.  

The report from the June 2006 VA examiner reflects an MRI revealed facet arthrosis, or osteo-arthritic changes.  Additionally, the Veteran experienced limitation of motion due to his pain, including limited forward flexion and side rotation.  However, even considering these facts, the Board finds a higher rating is not warranted.

The previous DC 5295 provides a 40 percent rating will be warranted for, in relevant part, severe lumbosacral strain resulting in marked limitation of forward bending from a standing position or loss of lateral motion with osteo-arthritic changes.  In this case, the Veteran continued to demonstrate forward flexion to 40 or 45 degrees, nearly half the normal range of motion.  Therefore, the Board determines his retained ability to bend forward in nearly half the normal range does not constitute marked limitation.  Additionally, although the MRI reflects the Veteran had osteo-arthritic changes, he still retained the ability to rotate and flex to 15 degrees in both directions, again half the normal range of motion.  Because he retained half the normal range of lateral motion, he did not demonstrate loss of lateral motion.  Therefore, he did not meet the criteria for a higher 40 percent rating under the previous DC 5295.  

Based on the foregoing, the evidence does not establish the Veteran met the criteria associated with a rating in excess of 20 percent for his service-connected back disability under either the current or previous back regulations between November 18, 2005 and November 13, 2008.  Accordingly, his appeal for an increased rating is denied.

The Court also asked the Board to specifically address the June 2006 VA examiner's finding that the Veteran was not employable in his normal occupational environment.  Due to this examiner's opinion, the Board finds the issue of entitlement to TDIU has been raised, and will be addressed in the remand portion below.  

Separate Rating for Radiculopathy

VA regulations also provide that any objective neurologic abnormalities associated with a service-connected back disability should be separately rated.  In this case, the Veteran reported symptoms of dullness or numbness in both legs during his June 2008 VA examination.  Based on these reported symptoms, the examiner diagnosed the Veteran with peripheral neuropathy in both legs.  However, the Veteran was subsequently granted service connection for radiculopathy effective July 2012.  Affording all benefit of the doubt to the Veteran, the Board finds his complaints of dullness and numbness in both legs during his June 2008 VA examination were likely early manifestations of his service-connected radiculopathy.  Accordingly, service connection for radiculopathy of both legs is granted effective June 23, 2008, the date of the VA examination.

In reaching the above determinations, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of severe pain and limitation of motion.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  The Veteran's additional complaints of dullness and numbness in his legs were also specifically addressed in the separate grant of an earlier effective date for service connection.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  



Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in September 2003, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine between November 18, 2005 and November 13, 2008 is denied.

Entitlement to service connection for radiculopathy of the bilateral legs is granted effective June 24, 2008, subject to the laws and regulations governing the award of monetary benefits.


REMAND

TDIU

The issue of entitlement to total disability rating based on individual unemployability has been raised by the record.  For example, during his June 2008 VA examination the examiner opined the Veteran was not employable in his normal occupational environment.  According, entitlement to TDIU has been raised.

However, adjudication of the additional issues on remand, including entitlement to service connection for additional issues, could alter the basis for TDIU.  As such, the TDIU must be remanded as intertwined and deferred pending adjudication of the additional claims.  

Clothing Allowance

The Veteran is also seeking clothing allowances for his back brace, elbow sleeve, knee wrap, pain relieve cream, and TENS unit.  All five applications were denied by the Chief of Prosthetics and Sensory Aids in August 2014.  However, in support of his determination, the Chief only indicated the applications "did not qualify," providing no rational for his determination.  In an October 2014 statement of the case, the same Chief provided some explanation for his opinion, but in doing so referenced medical records not included in the claims file in front of the Board.  For example, the Chief indicated the Veteran was issued a back brace in January 2014, wrist sleeves in January 2012, and hydrophilic cream in December 2012.  However, the most recent VA treatment records before the Board are from 2011.  Additionally, the Veteran has not provided any description of the impact his referenced appliances have on his clothing.  Therefore, the Board finds the claims file does not include sufficient evidence upon which to evaluate this appeal, and remand for VAT treatment records and a statement from the Veteran is required.

Manlincon

In a July 2013 rating decision, the RO granted service connection for radiculopathy in each leg and assigned 10 percent ratings, and denied entitlement to service connection for erectile dysfunction and irritation of the stomach.  In October 2013, the Veteran filed a timely notice of disagreement (NOD) regarding these issues.  Based on review of the Veteran's file in the VBMS system, it appears no statement of the case addressing these matters has been issued, and the Veteran's notice of disagreement is still pending.  Accordingly, remand is required for a statement of the case regarding these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a written statement describing the impact his back braces, elbow sleeve, knee wrap, pain-relieving cream, and TENs unit has on his clothing.

2.  Obtain any available updated VA treatment records and associate them with the claims file, particularly including the records referenced by the Chief Prosthetics and Sensory Aids Service in the October 2014 statement of the case regarding clothing allowance.


3.  Conduct any additional development required, including obtaining an additional opinion from the Chief of Prosthetics and Sensory Aids Service, if required, then readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

4. Provide the Veteran with a statement of the case addressing his claims for an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity, his claim an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity, his claim for service connection for erectile dysfunction with urinary frequency, and his claim for service connection for irritation of the stomach with acid reflux and constipation.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

5.  Then, adjudicate the appeal for TDIU.  If the appeal remains denied, provide the Veteran and his representative with a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


